Citation Nr: 0713639	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  03-05 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of expenses 
associated with a period of private hospital treatment from 
November 26, 2001, to December 3, 2001.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




REMAND

The appellant is a veteran who served on active duty from 
November 1965 to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) Medical Center in Bay 
Pines, Florida.  The case was subsequently transferred to the 
VA Regional Office (RO) in New York, New York, for a Board 
hearing as requested by the veteran.  

There are several procedural defects in this case that need 
to be resolved prior to adjudication of the issue before the 
Board.  

Associated with the claims folder is VA Form 22a, 
"Appointment of Individual as Claimant's Representative", 
dated February 12, 2003, appointing Antonio E. Bendezu, 
Attorney, of the Veterans Advocacy Group as the veteran's 
representative.  It appears that neither that organization 
nor that attorney are authorized to represent veterans before 
the Board of Veterans' Appeals or the United States Court of 
Appeals for Veterans Claims.  It does not appear that the 
veteran has been notified of this fact.  

A review of the statement of the case dated February 13, 2003 
indicates that the document was sent to the veteran at a 
Florida address.  A substantive appeal, received in March 
2003.  On that form, the veteran requested a Travel Board 
hearing.  In August 2006, the St. Petersburg, Florida VARO 
notified the veteran that he was being scheduled for a travel 
board hearing.  For unknown reasons, a copy of that letter 
was sent to The American Legion, who is not the veteran's 
representative.  In September 2003, the veteran notified the 
RO that he was relocating to New York on a temporary basis, 
and provided a New York address to the RO.  Thereafter, in 
November 2006, over 3 years later, the RO informed the 
veteran that a hearing was scheduled at the New York City, 
New York, VARO in January 2007.  The veteran did not report 
for the hearing, and the case was forwarded to the Board.  
Some research undertaken by the undersigned suggests that the 
veteran once again resides in Florida, possibly in Land O' 
Lakes, Florida.  The veteran has never notified VA of this 
fact.  Because of the confusion with his representation, 
including notification to the wrong service representative, 
the Board is of the opinion that further development is 
required.  

In view of the foregoing, the case is remanded for the 
following actions:

1.  Using all the tools available to 
them, the RO is to attempt to locate the 
veteran.  

2.  If the veteran is located, he is to 
be advised of the status of his 
representation, and provided all notices 
and duties regarding his claim, as 
required by law.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



